Citation Nr: 0012880	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-10 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 30 
percent for field vision loss of the left eye, to include 
consideration for compensation for bilateral visual loss 
under the provisions of 38 U.S.C.A. § 1160 (West 1991).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for additional right eye disability 
as a result of Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a VA physician


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to August 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision, which 
granted entitlement to compensation under 38 U.S.C.A. § 1151 
for loss of field vision of the left eye, with a 10 percent 
evaluation assigned as of November 1996, and denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye disability.  In a June 1998 rating decision, the RO 
increased the evaluation for left eye field vision loss to 30 
percent on an extra-schedular basis, effective November 1996.  
As the 30 percent evaluation represents less than the maximum 
available under the applicable diagnostic criteria, the claim 
for a higher initial evaluation remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also observes that, in a February 1999 rating 
decision, the RO denied entitlement to compensation for 
bilateral visual loss pursuant to the provisions of 
38 U.S.C.A. § 1160 (West 1991).  The August 1999 Supplemental 
Statement of the Case reflects that this matter has been 
incorporated into the appeal for a higher initial evaluation 
for left eye visual field loss, and the Board will therefore 
treat it as such.

The Board notes that at a personal hearing conducted at the 
RO in July 1998, it was indicated that the veteran's left eye 
disability rendered him unemployable.  In October 1998, the 
RO, referencing the veteran's claim of unemployability, sent 
the veteran a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  A notation 
on a February 1999 rating decision, indicates that there had 
been no response from the veteran regarding this claim and to 
deny it for failure to prosecute.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for a higher initial evaluation 
for left eye visual field loss.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The veteran's left eye disability has been awarded a 30 
percent extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999).  Where compensation is in effect for 
only one eye, the visual acuity in the nonservice-connected 
eye is considered to be normal (20/40 or better) unless there 
is blindness in the nonservice-connected eye.  See 38 
U.S.C.A. § 1160 (West 1991); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6079 (1999).  When a veteran has blindness in 
one eye which is rated as if service-connected and 
nonservice-connected blindness in the other eye, the rating 
shall be evaluated as if both disabilities were service 
connected.  Absent total blindness, visual acuity in the 
nonservice-connected eye is considered to be normal 
irrespective of any vision disability in that eye.  Id.  
Pursuant to the VA Schedule for Rating Disabilities, a 30 
percent evaluation would be the maximum rating available for 
the veteran's left eye disability under 38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (1999) unless total blindness of both 
eyes is shown.  Under applicable law, a finding of loss of 
use or blindness of one eye, having only light perception, 
will be held to exist when there is (1) inability to 
recognize test letters at one foot and when perception of 
objects, hand movements, or counting fingers cannot be 
accomplished at three feet, (2) visual acuity of 5/200 or 
less, or (3) visual field reduced to five degrees.  38 C.F.R. 
§ 4.79 (1999).  

The Board observes that the veteran's claims file contains 
copious documentation, namely VA hospital and outpatient 
treatment reports, pertinent to his claim of entitlement to 
an initial evaluation in excess of 30 percent for field 
vision loss of the left eye.  However, the record does not 
reflect that he has undergone a VA compensation examination 
addressing the nature and extent of this disability to date.  
Moreover, in an April 1999 letter, the veteran indicated that 
there had been no improvement in his vision since October 
1998, and that his vision, had, in fact, deteriorated since 
that time.  The veteran also described the impact of his 
decreased vision on the activities of daily living.  The 
veteran did reference both eyes in the letter, and the Board 
does note that there is some evidence of worsening of the 
vision in the nonservice-connected right eye.  However, since 
the veteran appears to indicate that vision in both eyes has 
significantly decreased, the Board finds that a comprehensive 
VA compensation examination, based on review of the entire 
evidentiary record, is in order in this case to determine 
whether the veteran has what constitutes blindness in both 
eyes for VA purposes, and to obtain a medical statement as to 
the impact of the left eye disability on the veteran's 
activities of daily living including interference with 
employment.  

The Board would also point out that the most recent 
Supplemental Statement of the Case addressing the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a right eye disability was issued in 
August 1998, but, subsequent to that date, additional 
evidence pertaining to this claim has been received into the 
record.  The failure of the RO to issue a Supplemental 
Statement of the Case on this issue constitutes a procedural 
defect requiring correction by the RO.  See 38 C.F.R. 
§§ 19.9, 19.31 (1999).  The claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional right eye 
disability is, of course, inextricably intertwined with the 
claim for an increased evaluation for his left eye disability 
as a favorable determination on the right eye claim could 
effect the current rating.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  However, in October 1998, the RO received a 
statement from the veteran's ophthalmologist, who indicated 
that the veteran "has not claimed that loss of vision in the 
right eye is the result of medication prescribed by the 
V.A."  In view of this, the RO should clarify whether the 
veteran wishes to withdraw his appeal for this benefit, as a 
statement from his doctor indicating an intent to withdraw 
the claim is not, in and of itself, sufficient to constitute 
a withdrawal.  See 38 C.F.R. § 20.204 (1999).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran so 
as to determine whether he seeks to 
continue his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for additional 
right eye disability.  If the veteran 
seeks to withdraw this claim, no further 
action on this claim is necessary.  If 
the veteran either does not respond or 
indicates a desire to continue the claim, 
the RO should review the record, 
determine whether this claim is well 
grounded, and obtain any further 
development deemed necessary prior to 
proceeding to the development requested 
in paragraph 2.

2.  Then, the RO should schedule the 
veteran for a VA ophthalmologic 
examination to further address the nature 
and extent of his left eye visual field 
loss.  Since it is important "that each 
disability be viewed in relation to its 
history," 38 C.F.R. § 4.1 (1999), the 
examiner must be provided with the 
veteran's claims file.  The examiner is 
requested to review all pertinent records 
in the claims file, including the medical 
opinions of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
In particular, the examiner should 
determine visual acuity and field of 
vision pursuant to the directions 
provided in 38 C.F.R. §§ 4.75, 4.76, 
4.76a (1999).  The examiner is requested 
to offer an opinion as to the nature and 
extent of the veteran's current loss of 
vision.  In so doing, the examiner should 
determine if the veteran's left eye 
and/or his right eye meets the statutory 
criteria for blindness.  See 38 C.F.R. § 
4.79 (1999).  The examiner should also 
comment on the impact of the left eye 
disability on the veteran's employment.  
He is also requested to provide a summary 
of all left eye visual field findings 
contained in the record for the period on 
and after November 1996.  All opinions 
and conclusions expressed should be 
supported by a complete rationale in a 
typewritten report.

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to an initial evaluation in 
excess of 30 percent for field vision 
loss of the left eye, to include 
consideration for compensation for 
bilateral visual loss under the 
provisions of 38 U.S.C.A. § 1160 (West 
1991).  If the veteran has not indicated 
a desire to withdraw his claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
for additional right eye disability as a 
result of VA treatment, this claim should 
also be readjudicated, with consideration 
of all relevant evidence received into 
the record subsequent to the August 1998 
Supplemental Statement of the Case.  If 
the determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



